I concur in the foregoing opinion except as to division 1, in which much is said that is unnecessary and also much that is wrong, in my judgment.
I do not care to waste the time nor to occupy the space required for a dissenting opinion; whether a dissenting opinion ever is useful seems to be a mooted question.
I agree that plaintiff showed prima facie that on March 19, 1921, drilling operations had not been commenced as was required by the terms of the lease, and that the court erred in taking the case from the jury.
Motions for rehearing filed by both parties denied April 24, 1925.